UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1293


ANTHONY LEE MCNAIR,

                Plaintiff - Appellant,

          and

CHIQUITA R. BRYANT,

                Plaintiff,

          v.

CITY OF WILMINGTON,

                Defendant - Appellee.



                             No. 13-1307


ANTHONY L. MCNAIR,

                Plaintiff - Appellant,

          v.

CITY OF ROCKY MOUNT POLICE DEPARTMENT; CITY OF ROCKY MOUNT,

                Defendants - Appellees.



                             No. 13-1308


ANTHONY L. MCNAIR,
                Plaintiff - Appellant,

          v.

S.C. HICKS; N.B. NEWSOME; C. LAWANCE; ROBERT A. EVAN,

                Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District     Judge.     (4:12-cv-00276-FL;   4:12-cv-00275-FL;
4:12-cv-00274-FL)


Submitted:   April 22, 2013                   Decided:   May 2, 2013


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lee McNair, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In    these      consolidated       appeals,     Anthony       Lee    McNair

appeals the district court’s orders adopting the recommendations

of   the   magistrate     judge       and   dismissing     his    42    U.S.C.    § 1983

(2006)     complaints        under     28    U.S.C.   § 1915(e)(2)(B)            (2006).

We have    reviewed      the    records      and   find     no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      McNair      v.     City    of   Wilmington,      No. 4:12-cv-00276-FL

(E.D.N.C. Feb. 27, 2013); McNair v. City of Rocky Mount Police

Dep’t, No. 4:12-cv-00275-FL (E.D.N.C. Feb. 27, 2013); McNair v.

Hicks,     No.     4:12-cv-00274-FL             (E.D.N.C.        Feb.    27,      2013).

We dispense      with    oral    argument       because     the    facts    and    legal

contentions      are    adequately      presented     in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            3